— In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to reinstate the petitioner to the Civil Service position of Social Welfare Examiner V, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered September 6,1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner argues that the Supreme Court should have applied former rule XIV of the Suffolk County Civil Service Rules in this proceeding seeking to compel his reinstatement to his position of Social Welfare Examiner V. However, we agree with the finding of the Supreme Court that the petitioner failed to demonstrate any special facts to trigger the exception to the general rule that a case must be decided in accordance with the law as it exists at the time of the decision (see, Matter of Alscot Investing Corp. v Incorporated Vil. of Rockville Centre, 64 NY2d 921; Matter of Amdur v Village of Quogue, 156 AD2d 679, 680). Thompson, J. P., Bracken, Rosenblatt and O’Brien, JJ., concur.